DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II: Claims 5-8 in the reply filed on July 20, 2022 is acknowledged.
Claims 1-4 and 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
An action on the merits of elected Claims 5-8 is provided below.

Claim Objections
Claims 5-8 are objected to because of the following informalities:
Claim 5 recites the limitation “Pack” in line 5.  It appears the claim should recite “A pack” for grammatical purposes.
Claim 5 recites the limitation “Pack for preparing a food or beverage product comprising” in lines 1-2.  It appears the claim should recite “A pack for preparing a food or beverage product, the pack comprising” in order to directly refer to the term the transitional phrase “comprising” modifies.
Claim 5 recites the limitation “at least one of the two parts” in line 3.  It appears the claim should recite “at least one of the at least two parts” in order to maintain consistency with “at least two parts” recited in Claim 5, line 2.
Claim 5 recites the limitation “member” in line 4.  It appears the claim should recite “a member” for grammatical purposes.
Claim 5 recites the limitation “the two parts” in line 5.  It appears the claim should recite “the at least two parts” in order to maintain consistency with “at least two parts” recited in Claim 5, line 2.
Claims 6-8 all recite the limitation “Pack according to claim” in line 1.  It appears the claims should recite “The pack according to claim” in order to directly refer to the pack recited in Claim 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “member presenting” in line 4.  It is unknown what the term “presenting” means in the context of the claims.
Claim 5 recites the limitation “a measurable resistance” in line 4.  The term “measurable” is a relative term which renders the claim indefinite. The term “measurable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites the limitation “the relative movement” in line 5.  There is insufficient antecedent basis for a relative movement.
Claim 5 recites the limitation “configured to comprise a product” in line 6.  It is unclear what is meant by the phrase “configured to” in the context of the claims.
Claim 5 recites the limitation “member presenting a measurable resistance to being connected to…the relative movement of the two parts of the spout” in lines 4-5.  It is unknown what is meant by this limitation.
Claim 6 recites the limitation “wherein the container is configured by at least one flexible film folded” in liens 1-2.  It is unclear what is meant by the phrase “configured by” in the context of the claim.  For purposes of examination Examiner interprets the claim to require the container to be made from at least one flexible film folded.
Claim 7 recites the limitation “wherein the flexible film is configured overwrapping the spout” in lines 1-2.  It is unclear what is meant by the phrase “is configured” in the context of the claim.  For purposes of examination Examiner interprets the claim to require the flexible film to overwrap the spout.
Claim 7 recites the limitation “its” in line 2.  It is unknown what structure is associated with “its.”
Claim 7 recites the limitation “the part” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the inner volume” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “Pack according to claim 1” in line 1.  There is insufficient antecedent basis for this limitation.  Additionally, this claim depends on a non-elected invention.  For purposes of examination Examiner interprets the claim to depend from independent Claim 5.
Claim 8 recites the limitation “configured for allowing” in line 2.  It is unclear what is meant by this limitation.
Claim 8 recites the limitation “the volume” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weijers et al. US 2013/0011521.
Regarding Claim 5, Weijers et al. discloses a pack (capsule 500) comprising a spout (cap 502) comprising at least two parts (wings 539) (there are two wings 539, i.e. left wing 539, right wing 539) relatively moveable with respect to each other such that at least one of the two parts (wings 539) comprises a member presenting a measurable resistance to being connected to an engaging part of a beverage preparation device (‘521, FIG. 9B) (‘521, Paragraph [0091]).  The pack (capsule 500) also comprises a container (flexible body 501) (‘521, Paragraphs [0071]-[0072]).
Further regarding Claim 5, the limitations “for preparing a food or beverage product,” “presenting a measurable resistance to being connected to an engaging part of a beverage preparation device and/or to the relative movement of the two parts of the spout,” and “configured to comprise a product to prepare the food or beverage product” are seen to be recitations regarding the intended use of the “pack.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Weijers et al. explicitly teaches the container of the pack comprising a food product to prepare a food or beverage product (‘521, Paragraph [0061]).  Weijers et al. also teaches the wings 539 being a member that has a measurable resistance to being connected to an engaging part of a beverage preparation device, i.e. counteracts pressure of plunger of a beverage making apparatus (‘521, Paragraph [0091]).
Regarding Claim 6, Weijers et al. discloses the container (flexible body 501) being made by at least one flexible film folded in order to provide a shape to an enclosed space where the food or beverage product (coffee) is arranged (‘521, FIG. 6) (‘521, Paragraphs [0073]-[0074] and [0077]).
Regarding Claim 8, the limitations “configured for allowing the injection of a fluid through the spout and to create a jet inside the volume of the container to prepare the food or beverage product are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 5 provided above.  Nevertheless, Weijers et al. discloses injecting fluid through the spout (at cover 534 that covers one or more inlets and/or outlets of the cap 502) (‘521, FIG. 6) (‘521, Paragraph [0076]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weijers et al. US 2013/0011521 as applied to claim 5 above in view of Hess III et al. US 6,050,451.
Regarding Claim 7, Weijers et al. is silent regarding the flexible film overwrapping the spout in its entirety except for part of the spout which is in direct communication with the inner volume of the container.
Hess III et al. discloses a food pack (‘451, Column 1, lines 59-65) comprising a container (container 22) and a spout (dispensing structure 20) wherein the container (container 22) is made from a flexible material that overwraps the spout (dispensing structure 20) in its entirety (at cover 24) except for part of the spout (dispensing structure 20) which is in direct communication with the inner volume of the container (container 20) (‘451, FIG. 1) (‘451, Column 5, lines 57-67).  The flexible material does not overwrap the part of the spout which is in direct communication with the inner volume of the container since an opening is necessarily present between an interior of the spout and the inner volume of the container in order to provide direct fluid communication between the spout and the inner volume of the container.

    PNG
    media_image1.png
    787
    942
    media_image1.png
    Greyscale

Both Weijers et al. and Hess III et al. are directed towards the same field of endeavor of food packs made of a container and a spout.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pack of Weijers et al. and overwrap the spout in its entirety with the flexible film except for the part of the spout which is in direct communication with the inner volume of the container as taught by Hess III et al. in order to provide a tamper indicator and/or freshness seal to the pack (‘451, Column 12, lines 10-19).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weijers et al. US 2013/0011521 as applied to claim 5 above in view of Perentes et al. US 2017/0355514.
Regarding Claim 8, Weijers et al. teaches the limitations of Claim 8 as discussed in the rejections to 35 USC 102(a)(2) above.  However, in the event that it can be argued that Weijers et al. does not necessarily teach the injection of the fluid through the spout creating a jet inside of the volume of the container, Perentes et al. discloses a food or beverage pack (pack 10) comprising a container (container 10’) and a spout (fitment assembly 20) (‘514, FIG. 1A) (‘514, Paragraph [0038]) configured for allowing the injection of a fluid through the spout (fitment assembly 20) to create a jet inside a volume of the container (container 10’) to prepare the beverage or food product (‘514, Paragraphs [0048]-[0051]).
Both Weijers et al. and Perentes et al. are directed towards the same field of endeavor of food or beverage packs made of a container and a spout.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pack of Weijers et al. and inject the fluid through the spout such that a jet is created inside of the volume of the container since Perentes et al. teaches that it was known in the beverage pack art to create a jet inside the volume of the container.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weijers et al. US 2013/0011521 as applied to claim 5 above in view of Butscher et al. US 2016/0347525.
Regarding Claim 8, Weijers et al. teaches the limitations of Claim 8 as discussed in the rejections to 35 USC 102(a)(2) above.  However, in the event that it can be argued that Weijers et al. does not necessarily teach the injection of the fluid through the spout creating a jet inside of the volume of the container, Butscher et al. discloses a food or beverage pack (pack 1) comprising a container and a spout (single insert 5]) configured for allowing the injection of a fluid through the spout (single insert 5) to create a jet inside a volume (inner volume 2) of the container to prepare the beverage or food product (‘525, FIG. 1A) (‘525, Paragraphs [0118]-[0121]).
Both Weijers et al. and Butscher et al. are directed towards the same field of endeavor of food or beverage packs made of a container and a spout.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pack of Weijers et al. and inject the fluid through the spout such that a jet is created inside of the volume of the container since Butscher et al. teaches that it was known in the beverage pack art to create a jet inside the volume of the container.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 4-7 of copending Application No. 16/958,435 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 4-7 of the copending ‘435 application also reads on Claims 5-8 of the instant application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pellegrini US 2021/0188531 discloses a beverage pack comprising a spout and a container formed from a flexible film wherein the flexible film completely overwraps the spout (‘531, FIG. 2).

    PNG
    media_image2.png
    779
    1429
    media_image2.png
    Greyscale

Sibileau et al. US 2010/0032452 discloses a pack comprising a spout and a container made of a flexible film wherein the flexible film overwraps the spout in its entirety except for part of the spout which is in direct communication with the inner volume of the container (‘452, FIG. 1).

    PNG
    media_image3.png
    915
    892
    media_image3.png
    Greyscale

Evans et al. US 2017/0253403 discloses a pack comprising a spout comprising at least two parts (protrusions, ledges, pins, pegs, hooks through holes) relatively moveable with respect to each other such that at least one of the two parts of the spout comprises a member presenting a measurable resistance to being connected to an engaging part of a beverage preparation device (mechanical interlocking) and a container made of a flexible film (‘403, Paragraph [0090]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792